Citation Nr: 1443146	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-34 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected metatarsalgia of the bilateral feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran had active military service from October 1987 to February 1988, March 1994 to June 1994, January 2003 to August 2003, October 2007 to January 2008, and January 2008 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran testified before the undersigned Veterans Law Judge in May 2012 and June 2012; a copy of the May 2012 transcript is not of record and the Veteran was offered a second hearing, the June 2012 transcript is of record.  

In February 2014, this matter was remanded for further development, to include a VA examination.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents, other than the June 2014 Appellant's Brief, pertinent to the present appeal.  The Veteran also has a Veterans Benefits Management Systems (VBMS) electronic file.  A review of the VBMS file does not reveal any evidence pertinent to this issue on appeal.

The Board notes that in a June 2014 statement (uploaded to VBMS) the Veteran requested service connection for diabetes mellitus; seborrheic dermatitis; and, a heart disability and hypertension as secondary to service-connected sleep apnea and posttraumatic stress disorder.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

Finally, in July 2014, the most recent June 2014 supplemental statement of the case (SSOC) was mailed to the Veteran's correct address (as the SSOC was sent to a previous address and returned as undeliverable).  Subsequently, the case was placed in abeyance on July 10, 2014, for 60 days in order to afford the Veteran to respond.  The abeyance period has expired and the Veteran has not responded.


FINDING OF FACT

The Veteran's service-connected bilateral foot disability is manifested by pain, the use of orthotics, some functional limitation, and occasional flare-ups but not by functional impairment or other findings which approximate more than moderate injury of the foot.


CONCLUSION OF LAW

The Veteran's bilateral foot disability is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5279, 5284 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his bilateral foot disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his bilateral foot disability was granted and an initial 10 percent rating was assigned in the June 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records from the VA Medical Center (VAMC) in Fayetteville, Arkansas, have been obtained and considered.  Moreover, the Veteran's electronic file has also been reviewed and there are no additional treatment records added to the file that are pertinent to the Veteran's bilateral foot disability claim.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Furthermore, in February 2009 and April 2014, the Veteran was provided VA examinations in connection with his claim, the reports of which are of record.  The Board finds that the most recent April 2014 VA examination is adequate because, as shown below, it is based upon complete review of the pertinent medical history. The VA examiner considered the Veteran's lay assertions and current complaints, and described the claimed disorder in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination or opinion. 

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned Veterans Law Judge in June 2012.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the June 2011 hearing, the Veterans Law Judge enumerated the issues that were currently on appeal.  Also, information was solicited regarding the current severity of his service-connected bilateral foot disability.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim, to include the necessity of what was needed for a rating increase.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted by the Veteran.

Accordingly, all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Board also finds that there was substantial compliance with the February 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AOJ to obtain any outstanding pertinent VA treatment records and associate such records with the claims file. Upon remand, VA treatment records dated through April 2014 have been associated with the Veteran's claims file.  The Veteran has not identified any outstanding private treatment records.  As noted, he was afforded a VA examination in April 2014.  Thereafter, the AOJ readjudicated the matter in a June 2014 supplemental statement of the case, as directed by the Board. 

For the above reasons, the Board finds that there was substantial compliance with the February 2014 remand directives.  Accordingly, no further remand is necessary. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 -05.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.
The Veteran's service-connected bilateral foot disability is currently rated as 10 percent disabling under Diagnostic Code (Code) 5279, which evaluates impairment from anterior metatarsalgia (Morton's disease), unilateral or bilateral.  38 C.F.R. § 4.71a, DC 5279 (2013).  

The Board observes that the only rating assignable under DC 5279 is the currently assigned 10 percent rating.  Id.  Consequently, the Board will consider whether an increased rating is warranted under any of the other diagnostic codes used to rate foot disabilities. 

There is no evidence of the Veteran having pes planus, therefore he is not entitled to a rating increase under Code 5276, for acquired flat foot.  The only rating available under Code 5277 for bilateral weak foot is 10 percent and the Veteran has not been shown to have weak foot symptoms.  Code 5278 is also not for application as the evidence does not show acquired claw foot (pes cavus).  The only ratings available under Codes 5280 and 5281 are 10 percent and the Veteran does not have hallux valgus or hallux rigidus.  The Veteran does not have hammer toe and the highest rating available for that disability is only 10 percent under Code 5282.  The evidence also does not show that the Veteran has malunion or nonunion of the tarsal or metatarsal bones, so a higher rating under Code 5283 is not warranted.  38 C.F.R. § 4.71a, Codes 5276, 5277, 5278, 5280, 5281, 5282, 5283 (2013).  

Pursuant to Code 5284, which evaluates impairment of other foot injuries, a 10 percent rating is warranted for moderate disability.  38 C.F.R. § 4.71a, Code 5284 (2013).  A 20 percent rating is warranted for moderately severe disability and a 30 percent rating is warranted for severe disability.  Id.  Actual loss of use of the foot warrants a 40 percent rating.  Id.  

Based on the evidence of record, the Board concludes that a rating in excess of 10 percent is not warranted at any time during this appeal period.  The pertinent evidence of record does not show that the Veteran's bilateral foot disability is best characterized as moderately severe.  

A VA examination in February 2009 documented the Veteran's history of metatarsalia for the past 15 months.  Current symptoms included increased pain in both of his feet.  The Veteran denied any flare-ups.  Upon physical examination, slight callus was noted on both great toes; there was tenderness to bilateral metaratapal between the first and second toe plantar; there was no evidence of foot or toe deformities; there was no evidence of flatfoot.  Metatarsalia bilateral feet was diagnosed.  The examiner noted that the Veteran was currently employed fulltime as a postal clerk.  He noted that the Veteran's bilateral foot disability presented mild to moderate effects on his daily activities; and significant effects on his employability, as he experienced decreased mobility, problems with lifting and carrying, decreased strength, and lower extremity pain.

On February 2009 VA podiatrist consultation, the Veteran reported a two-year history of pain in the balls of his feet.  He described the pain as throbbing that is worse when he is on his feet and with activity.  Upon physical examination, the dorsal and pedal pulses were palpable bilaterally; sensation was intact; the pain was noted to be located at the "2nd methead/mpj area" per the examiner; and was noted to be painful with palpation and range of motion.  X-rays showed some flattening of the 2nd metheads bilaterally.  The examiner's assessment was metatarsalgia, probable early degenerative joint disease.

VA treatment records from June 2010 through May 2014, show intermittent complaints of bilateral foot pain.  There is no specific treatment, other than the custom orthotics that were prescribed noted in the records. 

During the hearing the Veteran reiterated that despite his custom orthotics, he still experiences daily pain in both feet.

On April 2014 VA examination, the Veteran reported a 5-6 year history of bilateral plantar surface pain at the metatarsal-phalangeal region.  He reiterated his contentions that his custom orthotics do not help.  The Veteran reported that he experiences pain on balls of feet when standing for periods of time while at work.  He reported that when he experiences flare-ups, he has to walk on the side of his feet because of the pain.  The examiner noted that there was no functional loss or impairment of the feet; there was no pain on use of the feet; no pain on manipulation of the feet; no swelling on use; there were no characteristic calluses; there was no extreme tenderness of plantar surfaces on the feet; there was no objective evidence of marked deformity of either foot; no marked pronation; no inward bowing; no marked inward displacement and severe spasm of the Achilles tendon of either foot.

The examiner noted bilateral metatarsalgia.  He noted that there was "mild to moderate ttp of bilateral distal MT-P region.  No redness, inflammation or swelling, no callus noted.  [The Veteran] has orthotics in shoes today.  He has well-developed vertical arches bilaterally.  No indication of pes cavus or planus deformities.  No particular discomfort with [active range of motion], but has complaints with weight bearing.  [The Veteran's] VA history indicates [January 2009] BMI was 39.44, currently 35.44.  His excessive weight, is also contributory to ongoing foot condition."

X-rays revealed that the right foot was negative for fracture or dislocation; joint spaces were preserved; no suspicious bony lesions; soft tissues were normal.  Relevant to the left foot, the foot was skeletally intact; metatarsus adductus noted; mild degenerative changes were evident at the first MTP joint; and there was no evidence of pes planus.  

Throughout the relevant temporal period, treatment records reflect the Veteran's intermittent complaints of pain, the use of orthotics, some functional limitation, and occasional flare-ups.  The medical evidence, including VA examinations in February 2009 and April 2014, does not show that the Veteran's bilateral foot disability equates to a moderately severe disability.  The Veteran reported daily pain and, with occasional flare ups.  Although he has pain with occasional flare ups, examination findings fail to show that his disability warrants a rating in excess of 10 percent.  

The Board acknowledges that "moderately severe" is not defined in the rating criteria.  The Board notes, however, a review of what warrants an increased rating greater than the currently assigned 10 percent for foot disabilities under other diagnostic codes is particularly instructive.  For a 30 percent for bilateral (or 20 percent for unilateral) flatfoot the disability must be severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  A 30 percent rating for bilateral (or 20 percent for unilateral) acquired claw foot requires that all toes tend to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia and marked tenderness under metatarsal heads.  38 C.F.R. § 4.71a, DC 5276, 5278.  

The pertinent medical findings shown through the treatment records and VA examinations indicate that the Veteran does not have symptoms such as that contemplated for by a 30 percent rating under Codes 5276 and 5278.  In other words, although "moderately severe" is not defined, as the Veteran's bilateral foot disability has not caused symptoms that would warrant a higher rating under diagnostic codes that list symptoms indicative of 30 percent ratings, the Board concludes that a rating in excess of 10 percent rating is not warranted.  

In reaching this conclusion, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for moderately severe disability based on limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (2013).  The VA examiner did not indicate that the Veteran had functional impairment and the VA examinations and treatment records do not show that the Veteran had muscle atrophy of either foot.  Accordingly, the criteria for a rating in excess of 10 percent due to moderately severe disability have not been met.  38 C.F.R. § 4.71a, Code 5284.  

For these reasons, the Board finds that the criteria for a rating in excess of 10 percent for bilateral food disability have not been met for any period on appeal.  

Also considered by the Board is whether referral is warranted for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director of Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1) (2013).  

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has any foot disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the symptomatology and level of disability resulting from the Veteran's service-connected bilateral foot disability are contemplated by the schedular criteria.  His manifestations include pain, including occasional flare-ups.  These are contemplated by the criteria found at 38 C.F.R. § 4.71a with application of 38 C.F.R. §§ 4.40.  The schedular criteria contemplate greater levels of disability than those exhibited by the Veteran, including more severe injury to the feet under Code 5284.

Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional foot impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, the Veteran is employed as a postal clerk, and has been throughout the appeal period, and there is no evidence of record showing that the Veteran is unable to obtain substantially gainful employment.  Therefore, further consideration of TDIU at this time is unnecessary.


ORDER

An initial rating in excess of 10 percent for service-connected metatarsalgia of the bilateral feet is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


